ORDER
The records in the office of the Clerk of The Supreme Court show that, on July 16,1953, Thomas H. Horton was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to The South Carolina Bar, dated February 25, 1983, Thomas H. Horton requested that his resignation be accepted. Thomas H. Horton’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Thomas H. Horton be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
THOMAS H. HORTON
3420 Somerset Trace, Marietta, Ga. 30067
Feb. 25,1983
The South Carolina Bar
Columbia, S. C.
Gentlemen:
Please consider this letter as notice of my resignation from the South Carolina Bar. The reason for this action is that I cannot meet the requirements of the continuing education commission.
If at a later date I am able to apply for reinstatement, I will contact you. It is with deep regret that I take this action and I hope to some day renew my affiliation.
Sincerely yours,
s/ Thomas H. Horton
Thomas H. Horton